The Chancellor.
Some person ought to be authorized to act in this case, for the security and benefit of the trust. The defendant cannot act; for if the trust has not passed into the hands of Murray, yet the injunction restrains the defendant from acting; and the special order of the court seems requisite, to authorize Murray, in the character of receiver, to institute actions of ejectment. (3 Bro. C. C. 88, 1 Vesey, jun. 164.)
No injury can arise to the defendant in granting the application, since Murray will be required to give security to indemnify the defendant, on account of any suit which he may institute in his name ; for that is the course in such cases ; (2 Atk. 213.;) and he will have the possession of the lands to be recovered, as well as the moneys he may receive, in the case of Multer, subject to the further order of the court. ■ On these terms, the motion is granted.
Motion granted.